— Appeal by the defendant from a judgment of the County Court, Suffolk County (Copertino, J.), *962rendered April 26, 1983, convicting him of attempted robbery in the first degree and attempted robbery in the second degree, upon a jury verdict, and sentencing him to concurrent indeterminate terms of imprisonment of 7 Viz to 15 and 3 Vi to 7 years, respectively, to run consecutively with sentences imposed under two other judgments of conviction.
Justice Brown has been substituted for retired Justice O’Connor.
Judgment affirmed.
Contrary to the defendant’s contentions on appeal, a modification of his sentence is not required under authority of Penal Law § 70.30 (1) (c). Although the defendant was sentenced to an aggregate term of 18 Vi to 37 years, upon his conviction under three separate and unrelated judgments, the statute which he cites does not restrict the number or length of the individual consecutive sentences that may properly be imposed, nor does it require that the resulting aggregate sentence be vacated whenever the aggregate maximum exceeds the limitations contained in the statute (see, People v Moore, 61 NY2d 575). Rather, Penal Law § 70.30 (1) (c) merely governs the manner in which the defendant’s maximum release date shall be calculated by the appropriate correctional agency.
We further find that the sentencing court did not abuse its discretion in sentencing the defendant to the maximum permissible terms of incarceration. Brown, J. P., Weinstein, Niehoff and Eiber, JJ., concur.